Mr. President,
Ladies and Gentlemen,
Dear friends,
We will remember this year — 2020. What a year! We cannot meet as we usually do in the Hall, which, once a year, is the centre of our world. New York, which is the most open city in existence, where all our meetings are held, cannot welcome us. For many long weeks, it has been an epicentre of the global health crisis, and I would like to pay special tribute to it here.
The COVID-19 crisis has had an impact on everyone and in all areas, including the most prosaic and banal aspects of daily life. How do we visit our loved ones, our family? How do we get to work? How do we cope with online learning? How do we shop? How do we play sports? And these are the concerns of those who have or had a full-time job, social security and access to health care.
As Head of Government, I have had to deal with all facets of this crisis and swift decisions had to be taken, with significant consequences on the lives of citizens, the functioning of public services, economic activity and the funding of anti-crisis measures. This remains the common plight of all Governments around the world. But beyond that, all of us, citizens of this planet, are in this crisis together and only together will we emerge from it.
We face a global emergency. The crisis has affected all regions of the world almost at the same time. It has been compounded by restrictions on civil liberties, a return of borders, a re-examination of the gains made in the areas of free trade and economic integration and unprecedented challenges to public and private health-care systems, not to mention the ethical issues that many of us have not faced for quite some time.
At the beginning of the health crisis, we in Europe acted quickly to protect our national space and that response continues today. The free movement of people in the European Union was also challenged, at times far beyond what would be considered reasonable. The time has come for European action at the health, social and economic levels. Historic decisions have been taken to ensure a way out of the crisis and an environmentally-friendly recovery and to meet the challenges of sustainable development. We will continue to be tested in the coming months but I believe that we will be successful at the national and European levels.
In addition to the temptation to focus solely on ourselves, we have also seen an, at times, a level of extraordinary international cooperation between State and institutional actors, in particular in the field of scientific research. Formidable efforts are under way to develop a COVID-19 vaccine. However, only by ensuring equitable global access to a vaccine will we put an end to this pandemic.
We have also seen a myriad of concrete examples of solidarity among countries and peoples, for example, in the case of medical evacuations. Responses to the challenges of the severity of the crisis have also led to the improvement and adaptation of medical and health equipment on the ground and to strengthening the resilience of rapid-response systems.
That said, we know that, globally, the situation in a large number of countries is of great concern. The COVID-19 crisis has become a health crisis that extends beyond COVID-19 because of the burden it places on health-care systems, and, more generally, because we now question the strategies used to combat other diseases, such as malaria, tuberculosis and AIDS. The disruption of supply chains and obstacles to the distribution of personal protective equipment and other materials have also posed a major challenge. In this regard, I would like to thank the States that helped us acquire personal protective equipment at the height of the crisis.
Mr. President,
Friends,
The dire warnings from the World Food Programme and the Office for the Coordination of Humanitarian Affairs are simply frightening. There is a genuine risk that famine could return in large parts of the world, beyond conflict zones or countries hit by recent natural disasters.
The social crisis has a disproportionate adverse effect on the countless people who survive on the informal economy and are deprived of resources in developed economies.
The economic crisis affects all countries and in particular developing countries. Emerging countries have not been spared. These countries cannot guarantee the resilience of their social security or health systems in response to the crisis. Nor do they have the means to fund their emergence from the crisis through the capital market. Proportionally, their debt burden is much higher than that of developed countries.
Luxembourg fully supports efforts to establish a moratorium and reduce the debt burden of the least developed countries.
Financing needs are again on the rise for developing countries, whose progress could be rolled back 20 years. However, the means of meeting those needs may be lacking.
Official development assistance must continue to play a key role. In the current circumstances — all the more so now than prior to the COVID-19 crisis — assistance cannot be mortgaged with the vagaries of financing through the capital market or other financial instruments, however innovative they may be. I say this even as my country leads in the area of microfinance, in particular in Africa.
Luxembourg’s official development assistance will remain at 1 per cent of its gross national income, in addition to its international climate and migration expenditure.
The role of the Addis Ababa Action Agenda is to ensure financing for the implementation of the Sustainable Development Goals by 2030. The initiative of the Secretary-General, together with the Prime Ministers of Canada and Jamaica, to convene a high-level meeting on financing sustainable development post-COVID-19 should be welcomed. It will provide an opportunity to gain a comprehensive overview of an issue that is often addressed piecemeal in forums with very different processes. This does not mean that the proven expertise of institutions, such as the Paris Club or the OECD, should not be revisited and even expanded.
Luxembourg’s financial centre is fully involved in efforts to develop sustainable financing. The green stock exchange of the Grand Duchy of Luxembourg is one of the largest and most active in the world. Last week we launched a green bond that has been remarkably successful, with demand 10 times greater than the initial offer.
We are now working to extend the climate finance model to other Sustainable Development Goals.
I just mentioned one of the high-level meetings of this session. There are other meetings at which the representatives of Luxembourg will make a statement or have already made a statement. The event to mark the seventy-fifth anniversary of the United Nations, the Summit on Biodiversity and the Beijing +25 meeting are of particular interest.
What does this demonstrate? It shows that even in extremely difficult circumstances, our Organization is capable of consultation, proposals and action.
As early as March and April, the Secretary-General submitted a series of COVID-19-related analyses that paved the way for resolutions adopted by the General Assembly.
Mr. President,
The Assembly has been able to respond to the challenges posed by the crisis and take decisions that were crucial for the smooth functioning of the Organization thanks to the efforts of your predecessor. In the absence of physical meetings and despite the procedural limitations this entailed, the Assembly has demonstrated to the world that the United Nations was indeed present in meeting the challenges posed by the crisis. The management of the Assembly has set an example on how to sensibly improvise. I believe that, in the future, we will have to consider other arrangements to offset the disadvantages of consensus decision-making.
Our Assembly has also prepared for the future by adopting a series of substantive resolutions designed to provide a United Nations response to the crisis. The adoption of the Omnibus resolution, which gives coherence to our approach, should be particularly noted and welcomed. At its special session in December, the General Assembly will have the opportunity to review the system’s response and initiatives that might be adopted in the future.
The Security Council was somewhat slow to act on our Secretary-General’s call in the early spring for an immediate global ceasefire. Thanks to the persistence of some of its members, it finally did so, but it must be said that the obstacles that were encountered in the process are unfortunately emblematic of the Council’s difficulty to act and make decisions even in the most urgent situations.
While New York-based United Nations agencies, such as UNDP and UNICEF, were of course quick to react, so were United Nations agencies based elsewhere. I am thinking of those based in Rome that had to act to address the food emergency and the emerging danger of starvation.
Recent experiences in global health governance can and should be reviewed in the aftermath of the current pandemic, and the relevant key lessons should be learned. The World Health Organization (WHO) is the appropriate agency to conduct such a review. Its role in global health governance needs to be strengthened. We are confident that that will enable us to better deal with future pandemics.
Mr. Chairman,
Dear friends,
I said earlier that the world is in danger of undoing 20 years of development with regard to a significant number of Members of the Organization. Unfortunately, I do not see those as the only achievements at risk. The COVID-19 crisis has further incentivized curtailing civil liberties excessively. In many regions and States, civic space is shrinking dramatically. The suppression of opponents and human rights defenders is becoming widespread. When it is suppressed, civil society is often not heard. At the General Assembly during its seventy-fourth session, the Luxembourg chairmanship of the Third Committee committed to ensuring that civil society receive its rightful place in that forum, which is responsible for dealing with human rights issues. Civil Society’s involvement in United Nations forums will be one of our priorities as a candidate in the Human Rights Council elections to be held in October 2021.
Overall, we are concerned about the rise of authoritarianism, to our dismay, in every region of the world — which is at times manifests itself more covertly and deviously, and, at others, openly, as we have recently seen in Belarus. The rise of authoritarianism often goes hand in hand with a rise in simplistic populist, and even anti-scientific and irrational, narratives.
Unfortunately, backsliding in the progress made in the recognition of certain rights also affects sexual and reproductive health, spilling over into United Nations bodies. With regard to my country, which is pursuing a feminist foreign policy, maintaining the gains made over many years of struggle must remain an absolute priority. We demonstrated that during our recent chairmanship of the Commission on Population and Development.
I also take this opportunity to recall my country’s commitment to defending the rights of sexual minorities and its active participation in the LGBTI Core Group. In that regard, Europe is unfortunately of concern.
Mr. President,
Authoritarianism fuels conflicts as it thrives on them. One has only to look at the number of regions and countries that have become the arena of diverse geographic Powers, entailing all kinds of trafficking and migratory pressures, especially in the Mediterranean.
The Middle East remains a hotbed of tension. I welcome the recent rapprochement between Israel and the United Arab Emirates, as well as Bahrain, which should help stabilize the region. Nevertheless, the peace process between Israel and Palestine has stalled. The parties’ commitment is needed to negotiate a just and lasting peace and reach a two-State solution living side by side in peace and security. While Iran’s actions in the region give cause for concern, the abandonment of the nuclear agreement with Iran is not likely to improve the situation. The agreement remains in force and cannot be simultaneously rejected and invoked.
Let me say a few words about the situation in West Africa and the Sahel. Much of my country’s international cooperation is focused there. All stakeholders of the region must come together by implementing the commitments made, including the restoration of civil authority in Mali. The effectiveness of the international community’s commitment is predicated on that. For its part, Luxembourg further strengthened its commitment at the beginning of the year through its direct participation in MINUSMA, the first such involvement since its participation in UNPROFOR and UNIFIL.
I will not list the concerns that my country has about active or potential conflicts in every region of the world. The list would be too long. It must be noted that sources of tension are on the rise and that the appearance of new actors on the international scene hardly always leads towards calm.
Calling into question multilateralism is playing its role in increasing risks. It is more and more frequent and is not the product a single actor of the international community, as one would like to make us believe on occasion. For our part, we adhere to an international order based on the rule of law and the sovereignty of States. There is no contradiction between the two.
I take this occasion to reiterate my country’s full support for the International Criminal Court and its representatives. The recent attacks against the Court and obstacles created to prevent it from acting must cease.
The United Nations is the umbrella organization of the international system and, as such, the guarantor of multilateralism. In our globalized and interdependent world, isolated and uncoordinated action constitutes a risk for all, including those who do not feel bound by accepted norms. The coronavirus crisis reminds us of that in the clearest and most unmistakable way.
For its part, Luxembourg will maintain its long-standing international commitment through its participation in the work of the universally participatory bodies of the Organization, its voluntary financial contributions, its presence on the ground together with the United Nations and its candidature to elected positions in various bodies, such as the Human Rights Council for the term from 2022 to 2024.
I sincerely hope that next year I will once again be able to participate more directly in the great conversation that is the high-level week and address the Assembly in a more lively and interactive way.
Mr. President,
Ladies and Gentlemen,
Dear friends,
I thank everyone for their kind attention and for listening to me, and I hope to see everyone physically once again in the very near future.